SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW
INSTRUCTIONS

THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND
ESCROW INSTRUCTIONS (this “Second Amendment”) is made and entered into as of the
11th day of March, 2008, by and among LIBERTY FALLS, LLC, an Ohio limited
liability company (hereinafter referred to as “Seller”), GRUBB & ELLIS REALTY
INVESTORS, LLC (formerly known as Triple Net Properties, LLC), a Virginia
limited liability company (hereinafter referred to as “Buyer”) and DAVE
CHRESTENSEN and TODD CRAWFORD (collectively, “Guarantors”).

RECITALS:

A. Seller, Buyer and Guarantors entered into that certain Agreement for Purchase
and Sale of Real Property and Escrow Instructions dated as of October 30, 2006,
which was amended by that certain First Amendment to Agreement for Purchase and
Sale of Real Property and Escrow Instructions dated as of December 21, 2006 (the
“Agreement”).

B. Seller, Buyer and Guarantors hereby desire to amend the Agreement as set
forth below.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, Seller, Buyer and Guarantors
hereby agree as follows:



  1.   The Purchase Price of the Property as defined in Section 2 of the
Agreement is hereby amended to read “Eight Million One Hundred Fifty Thousand
and No/100 Dollars ($8,150,000.00)”.



  2.   The amount of proceeds of the Purchase Price to be retained by Escrow
Holder as security for the Chrestensen/Crawford Lease as defined in Section 25
of the Agreement is hereby amended to read “Three Hundred Fifty Thousand and
No/100 Dollars ($350,000.00)”.



  3.   A Section 9.1.8 shall be added and read “Seller shall obtain either (a) a
Temporary Certificate of Occupancy, or (b) a Certificate of Occupancy for the
building being constructed on the Property”.



  4.   The Close of Escrow in Section 6.2 of the Agreement shall be the later of
(a) March 14, 2008; or (b) three (3) business days after satisfaction of the
conditions precedent set forth in Sections 9.1.4 and 9.1.8 of the Agreement, but
no later than March 31, 2008.



  5.   Except as expressly modified herein, the Agreement shall remain
unmodified and in full force and effect.



  6.   Capitalized terms not defined herein shall have the same meaning as in
the Agreement.



  7.   Buyer, Seller and Guarantors agree that this Second Amendment may be
transmitted between them by facsimile machine or email. Buyer, Seller and
Guarantors intend that faxed or emailed signatures shall constitute original
signatures and that a faxed or emailed version of this Second Amendment
containing the signature (original, faxed or emailed) of Buyer, Seller and
Guarantors shall be counterparts, each of which will constitute an original and
all of which shall comprise the entire Second Amendment.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

1

IN WITNESS WHEREOF, Buyer and Seller have caused this Second Amendment to
Agreement for Purchase and Sale of Real Property and Escrow Instructions to be
executed as of the day and year first above written.

      SELLER:   LIBERTY FALLS, LLC
 
  an Ohio limited liability company
By: /s/ David K. Chrestensen
Name: David K. Chrestensen
Title: Managing Member
Date: 3/11/08
BUYER:
  GRUBB & ELLIS REALTY INVESTORS, LLC
a Virginia limited liability company
By: /s/ Jeff Hanson
Name: Jeff Hanson
Title: Chief Investment Officer
Date: 3/7/08
GUARANTORS:
  /s/ David K. Chrestensen
DAVE CHRESTENSEN
Date: 3/11/08
 
  /s/ Todd Crawford
TODD CRAWFORD
Date: 3/11/08

2